UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY KEITH RUSSELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-01182-TLW-1)


Submitted:   July 24, 2012                 Decided:   August 10, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Keith Russell was sentenced to forty-two months

of imprisonment, followed by three years of supervised release,

following his guilty plea to bank robbery, in violation of 18

U.S.C. § 2113(a) (2006), and Hobbs Act robbery, in violation of

18 U.S.C. § 1951(a) (2006).               His term of supervised release

began in March 2011.

            In late October 2011, the probation officer filed a

Petition for Warrant or Summons for Offender Under Supervision

in the district court, alleging that Russell had violated two

conditions    of    his    supervised    release:      (1)   he    had    engaged   in

illegal drug use; and (2) he had failed to pay the special

assessment fee and restitution.               In describing Russell’s illegal

drug use, the probation officer alleged that Russell had failed

two drug tests, testing positive for marijuana and cocaine on

July 19, 2011, and testing positive for cocaine on October 3,

2011.     After Russell failed another drug test on January 13,

2012,     testing    positive    for     cocaine,      the   probation         officer

submitted    a     Petition    for     Action    on    Conditions        of   Pretrial

Release, arguing that Russell had violated the conditions of his

pretrial release and requesting that a warrant be issued for his

arrest.

            At     his    revocation    hearing,      Russell     admitted     to   the

violations, and also admitted that he failed the additional drug

                                          2
test on January 13, 2012.              His Grade C violations combined with

his level I criminal history category produced a recommended

imprisonment range of three to nine months.                                     U.S. Sentencing

Guidelines Manual, § 7B1.4, p.s. (2011).                                   The district court

sentenced Russell to six months of imprisonment, followed by two

years of supervised release.

           Counsel      has        filed    a       brief       pursuant            to    Anders     v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious     grounds       for      appeal.               Counsel           asks      the   court,

however,   to    consider          whether       the         district          court      imposed     a

plainly unreasonable sentence.                  In response, Russell has filed a

pro se supplemental brief, raising several issues related to his

revocation hearing.         Finding no reversible error, we affirm.

           In    reviewing         a   sentence          imposed           upon     revocation       of

supervised    release,        we    “take[]         a    more      ‘deferential             appellate

posture    concerning         issues        of          fact       and      the       exercise       of

discretion’      than       reasonableness                   review         for          [G]uidelines

sentences.”          United    States v.            Moulden,             478      F.3d      652,    656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).              We will affirm a sentence imposed after

revocation      of    supervised           release            if      it       is     not      plainly

unreasonable.        United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.   2010).         The     first        step         in     this        review        requires     a

determination of whether the sentence is unreasonable.                                         Crudup,

                                                3
461   F.3d    at       438.      Only    if    the        sentence        is       procedurally         or

substantively           unreasonable       does           the    inquiry           proceed       to    the

second step of the analysis to determine whether the sentence is

plainly unreasonable.             Id. at 438-39.

              A        supervised         release               revocation               sentence       is

procedurally        reasonable       if    the        district       court          has     considered

Chapter      Seven’s      advisory        policy          statement           range       and    the   18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2011) factors applicable

to supervised release revocation.                               See 18 U.S.C.A. § 3583(e)

(West 2000 & Supp. 2011); Crudup, 461 F.3d at 438-40.                                           “A court

need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence,

but   it     still      must     provide      a       statement          of    reasons          for    the

sentence      imposed.”            Thompson,              595     F.3d        at     547       (internal

quotation         marks       omitted).               A    sentence            is        substantively

reasonable        if    the    district       court        stated        a     proper       basis      for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                Crudup, 461 F.3d at 440.

              Our review of the record reveals that the district

court correctly calculated and considered the advisory policy

statement range and properly considered the relevant § 3553(a)

factors.      Because the district court stated a proper basis for

the   sentence          imposed,     which        was       within           the     Chapter        Seven

Guidelines        and    below     the    statutory             maximum,           see    18    U.S.C.A.

                                                  4
§ 3583(e)(3) (West Supp. 2011), we conclude that the sentence

was both procedurally and substantively reasonable.

           Addressing the arguments raised in Russell’s pro se

supplemental     brief,       he    first    claims    that   the   district   court

erroneously     sentenced          him   based   on    uncharged    violations   of

supervised release.           To the extent that Russell is alleging a

violation of Fed. R. Crim. P. 32.1(b)(2) (stating that defendant

is   entitled    to    a    full    revocation    hearing,     including   written

notice of the alleged violation), we review for plain error as

he failed to object below.                  United States v. Olano, 507 U.S.

725, 732 (1993).           We conclude that Russell cannot establish that

plain error occurred.           Russell’s advisory policy statement range

remained three to nine months based on the classification of his

violations as Grade C and his criminal history category of I,

regardless of whether the district court considered two or three *

drug test violations.               Accordingly, we find that the alleged

error did not affect Russell’s substantial rights or “seriously

affect[]   the        fairness,      integrity        or   public   reputation   of

judicial proceedings.”             Id. (internal quotation marks omitted).

Finally, contrary to Russell’s arguments on appeal, we find that

the district court recognized its discretionary authority under


      *
       The record reveals the district court did not consider
Russell’s failed drug test of January 31, 2012.



                                             5
18 U.S.C.A. § 3583(d) (West Supp. 2011) to place Russell in a

substance abuse program as an alternative to incarceration.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore   affirm    the   district    court’s   judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

expressed in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       6